DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Status of Application
Applicant’s amendments filed on 05/10/2021 have been entered.
Claims 1-16 are currently pending.
Claims 17-18 have been withdrawn.
Claim Rejections - 35 USC § 103
Claims 1-16 are rejected under 35 U.S.C. 103 for being unpatentable over Leatherman et al. (US 2017/0210100) in view of Evans (GB 2361485A), Pede (US 2010/0215924) and Cashin et al. (US 2012/0096791).
Regarding Claim 1, Leatherman teaches a heat resistant multilayer roofing underlayment (Abstract) comprising a first layer of nonwoven carbon/glass material, a third layer of aluminum foil, and a fifth layer of nonwoven carbon/glass material. (Paragraph 0024, 0031; Fig. 5; Abstract).  Leatherman teaches the layers of nonwoven material and aluminum 
Leatherman does not specifically teach the second layer and fourth layers of lamination coating or the sixth backside coating.
Evans teaches a roofing membrane (Abstract), where a foil core layer is coated with resin on both sides and has nonwoven applied to both sides of the foil core layer, where a resin is used to bond the entire roofing membrane together. (Claim 1, 10 and 11 of Evans). Evans teaches using thermoplastic olefin as the resin to bind the layers together, as it allows for flexible roofing membranes without allowing for plasticizer migration and is easy to repair. (Page 1). Thus, as Evans teaches applying resin to both sides of the foil layer allows for good binding while offering other improvements, it would have been obvious to one with ordinary skill in the art at the time of invention to apply the second and fourth lamination coating adjacent to the foil layer of Leatherman to ensure proper bonding 
Leatherman and Evans do not teach the sixth layer of backside coating adjacent to the fifth layer.
Pede teaches a roof underlayment (Abstract), where the bottom layers of the roof underlayment is a fiber mesh/scrim textured layer and a backside coating formed on the fiber layer. (Claim 1 and 3 of Pede; Paragraph 0036). Pede teaches this coating will increase the coefficient of friction (COF) of the underlayment, which will ensure the underlayment will not slip before it is fastened to the roof decking. (Paragraph 0036). Thus, it would have been 
Leatherman does not teach the basis weight of the roofing underlayment. Leatherman does teach the fibers can have a basis weight of 100 gsm. (Paragraph 0022). 
Cashin teaches a roof underlayment that has a basis weight of 90 to 205 gsm is suitable for fire-proofing purposes (Paragraph 0052). Cashin further teaches the basis weight of each layer and composite is related to fire-proof ability and strength of the underlayment, as higher basis weights lead to higher fire-proof ability and strength. (Paragraph 0011). Thus, the basis weight of the roof underlayment and its layers are a results effective variable. Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to have made the composite with the claimed basis weight, since it has been held that discovering an optimum value of a result effective only involves routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215. In the present invention, one would have optimized the basis weight of the composite motivated by the desire to obtain a composite with strength and fire-proof ability. 
Leatherman teaches this underlayment allows for a formation of a Class A ASTME108/UL 790 fire rated structure, even when used polymer membranes or bituminous coatings. (Paragraph 0035). Furthermore, as Leatherman, Evans, Pede, and Cashin teaches the same structure, it would be reasonable to one with ordinary skill in the art to expect the underlayment would also be able to meet class A requirement with Class A or Class B shingles.
Regarding Claim 2, 
Regarding Claim 3, Leatherman teaches the thickness of the foil can range from 0.0075 mm to 0.1 mm. (Paragraph 0026). This overlaps the claimed range of 5 to 15 microns.
Regarding Claim 4, Leatherman teaches a tops side of the underlayment (Fig. 5). Pede teaches the top side should have a COF greater than 0.5 (Claim 11 of Pede), which overlaps the claimed range of 0.4 to 0.8. Pede teaches this ensures the underlayment is considered safe for walking on. (Paragraph 0044). Thus, it would have been obvious to set the COF of Leatherman to the range taught by Pede for safety.
Regarding Claim 5, Leatherman and Pede teaches the underlayment with a backside coating and back side surface. Pede teaches the back side should have a COF greater than 0.5 (Claim 15 of Pede), which overlaps the claimed range of 0.4 to 0.8. Pede teaches this ensures the underlayment is considered safe for walking on. (Paragraph 0044). Thus, it would have been obvious to set the COF of Leatherman to the range taught by Pede for safety.
Regarding Claim 6, Cashin teaches the basis weight of the layers and composite relates to strength of the article. In addition, the amount of adhesive (basis weight of fourth layer) directly relates to adhesion and adhesive strength of the layer of the laminate. Thus, the basis weight of the fourth layer is a results effective variable. Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to have made the composite with the claimed basis weight, since it has been held that discovering an optimum value of a result effective only involves routine skill in the art. In re Boesch, 
Regarding Claim 7-8, Evans teaches the second and further lamination coatings can comprise thermoplastic polyolefin, as discussed above.
Regarding Claim 9, Pede teaches the backside coating can be PP copolymer, EMA, EVA or PE copolymer. (Claim 15) Pede teaches these are suitable in reaching the desired COF to prevent slipping, such that one with ordinary skill in the art would use the claimed polymers for the backside coating. 
Regarding Claim 10, Leatherman teaches the thickness of the foil can range from 0.0075 mm to 0.1 mm. (Paragraph 0026). This overlaps the claimed range of 5 to 15 microns.
Regarding Claim 11, Leatherman teaches a tops side of the underlayment (Fig. 5). Pede teaches the top side should have a COF greater than 0.5 (Claim 11 of Pede), which overlaps the claimed range of 0.4 to 0.8. Pede teaches this ensures the underlayment is considered safe for walking on. (Paragraph 0044). Thus, it would have been obvious to set the COF of Leatherman to the range taught by Pede for safety.
Regarding Claim 12, Leatherman and Pede teaches the underlayment with a backside coating and back side surface. Pede teaches the back side should have a COF greater than 0.5 (Claim 15 of Pede), which overlaps the claimed range of 0.4 to 0.8. Pede teaches this ensures the underlayment is considered safe for walking on. (Paragraph 0044). Thus, it would have been obvious to set the COF of Leatherman to the range taught by Pede for safety.
Regarding Claim 13, Cashin teaches the basis weight of the layers and composite relates to strength of the article. In addition, the amount of adhesive (basis weight of fourth layer) directly relates to adhesion and adhesive strength of the layer of the laminate. Thus, the basis weight of the fourth layer is a results effective variable. Therefore, it would have been obvious In re Boesch, 617 F.2d 272, 205 USPQ 215. In the present invention, one would have optimized the basis weight of the fourth layer motivated by the desire to obtain a composite with good adhesion and adhesive strength. 
Regarding Claim 14-15, Evans teaches the second and further lamination coatings can comprise thermoplastic polyolefin, as discussed above.
Regarding Claim 16, Pede teaches the backside coating can be PP copolymer, EMA, EVA or PE copolymer. (Claim 15) Pede teaches these are suitable in reaching the desired COF to prevent slipping, such that one with ordinary skill in the art would use the claimed polymers for the backside coating. 
Response to Arguments
The prior §112(a) rejections have been withdrawn, due to Applicant’s amendments.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Michael Zhang/Primary Examiner, Art Unit 1781